Title: To George Washington from Abraham Freeman, 5 September 1793
From: Freeman, Abraham
To: Washington, George


          
            Western territory September 5th 1793
          
          The petition of Abraham Freeman a citizen of the United States, late of the State of
              [N]ew Jersey now of the territory of the United States
            North West of the river Ohio most humbly sheweth
          That Whereas Doctor Clarkson Freeman late of the State of New Jersey, a son of your
            unfortunate petitioner in the year of our Lord one thousand seven hundred and ninety
            one, was impeached for aiding and assisting, in counterfeiting the
            public securities of the United States. And Whereas the same Doctor Clarkson Freeman,
            did render himself up to the hands of justice; upon which Abraham Ogden Esquire attorney
            general for the New Jersey district of the supreme federal court of the United States
            took the Examination of the said Doctor Clarkson Freeman in writing; before a
            magistrate, respecting the aiding and assisting in the counterfieting of the public
            securities and of the several accomplices therein concerned And whereas the said
            attorney general for the said district, did promise to secure to the said Doctor
            Clarkson Freeman your Excellency’s most gracious pardon, if the said Doctor Clarkson
            Freeman would approve the said several accomplices; whereupon the different accomplices
            were apprehended, and bills of indictment prefered against them, by the Grand inquest of
            the district federal court at Trenton. And whereas the several accomplices were confined
            in different prisons to receive their respective trials when the honorable court should
            order them on And whereas afterwards the said Doctor Clarkson Freeman, was remanded back
            to the prison at Newark in New Jersey, to give testimony when the trials of the said
            accomplices should be ordered on. And whereas in the vacation of the sitting of the
            district federal court of New Jersey, the several accomplices, who were confined in
            prison, in manner aforementioned, effected their several escapes from the different
            prisons; and fled from justice to parts unknown, nevertheless the said Doctor Clarkson
            Freeman, was still held in confinement for upwards of six months as an approver, to give
            testimony against the several accomplices, who had already fled and was not to be found
            And the Attorney general for the New Jersey district federal court, still continued to
            withhold your excellencie’s pardon by the said attorney general so promised, to the said
            Doctor Clarkson Freeman, until he the said Doctor Clarkson Freeman, grew weary and
            languid, for a long time, in prison, without receiving the benefit of the said attorney
            general’s promised pardon. And then the said Doctor Clarkson Freeman also left his
            confinement, and went to canada, out of the jurisdiction of the United States; yet the
            said Doctor Clarkson Freeman being very desirous to return to his native home, without
            being in jeopardy of his life, on account of his said impeachment and become a free
            citizen; and subject himself to the good and wholsome laws of the United States. And your petitioner begs leave further to represent, to
            your excellency, that in the month of April, in the year of our Lord, one thousand seven
            hundred and ninety two Isaac Freeman another of your petitioner’s sons, was commissioned
            and left fort Washington, on the banks of the Ohio, by the special request and direction
            of brigadier General James Wilkinson, and a flag of truce in the service of the United
              States, for the purpose of effecting a treaty of peace with the
            hostile tribes; and that the said Isaac Freeman, together with others, in pursuance of
            their directions, were murdered by the merciless savages, in attempting to bring about
            the said treaty. For the truth of this representation I
            beg leave to refer your excellency to the Honorable Winthrop Sargent Esquire, secretary
            for the territory north west of the river Ohio, who will verefy the same. Therefore the
            promises being considered, your petitioner doth implore your excellency, in whose breast
            is lodged a store of, both grace and mercy to commiserate his unfortunate situation and
            the loss of his two sons—he being deprived of the assistance, comfort and affection of
            the principal branch of his family, to grant unto the said Doctor Clarkson Freeman, the
            benefit of your excellencies most gracious pardon that the said Doctor Clarkson Freeman,
            once more, may become, a citizen and free subject of the United States, should it seem
            meet to your excellency: and your petitioner will ever pray &ca
          
            Abraham Freeman
          
        